     Case 2:19-ap-01005-BR   Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13        Desc
                             Main Document     Page 1 of 22



 1
     Julie N. Nong (SBN 208013)
 2   NT Law
 3   2600 W. Olive Ave., 5th Fl., #647
     Burbank, CA 91505
 4
     Tel: 888.588.0428
 5   Fax: 888.588.0427
 6
     Email: julienong@ntlawgroup.com

 7
     Attorneys for Plaintiff Jasmine Nguyen
 8

 9                    UNITED STATES BANKRUPTCY COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11

12   In re:                           )           Case No.: 2:18-bk-22171-BR
                                      )
13
     Richard Chhor,                   )           The Honorable Barry Russell, Judge
14                                    )
15
                 Debtor               )           Chapter 7
     ________________________________ )
16
                                      )           Adv. Proc. No. 2:19-ap-01005-BR
17   Jasmine Hoa Nguyen               )
                                      )           PLAINTIFF’S OPENING TRIAL
18
                Plaintiff,            )           BRIEF
19         v                          )
20
                                      )           Trial Date: 05/18/2021
     Richard Chhor                    )           Time: 2:00 p.m.
21                                    )           Crtrm: 1668
22              Defendant.            )                   Roybal Courthouse
                                      )                   255 E. Temple St.
23
                                      )                   Los Angeles, CA 90012
24                                    )
25
                                      )
                                      )
26

27

28




                                              1
                             PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR        Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13    Desc
                                  Main Document     Page 2 of 22



 1                                      Table of Contents
 2   I.        INTRODUCTION ...................................................4

 3   II.       LEGAL AUTHORITY ............................................... 5
 4
          A.   THIRD CLAIM FOR RELIEF UNDER 11 U.S.C. § 727(a)(4)(A).................... 5
 5
          B.   FIRST AND SECOND CLAIM FOR RELIEF UNDER 11 U.S.C. § 727(a)(2) ........... 6
 6

 7   III.      LEGAL ARGUMENT ............................................... 7

 8        A.   CHHOR KNOWINGLY MADE A FALSE OATH OR ACCOUNT .................. 7

 9
          B.   CHHOR WITH THE INTENT TO HINDER, DELAY, OR DEFRAUD A CREDITOR
10
          TRANSFERRED, REMOVED, DESTROYED, MULTILATED, OR CONCEALED HIS PROPERTY
11
          WITHIN ONE YEAR BEFORE THE DATE OF IS IFLING OF THE PETITION ............ 17
12
          C.   11 U.S.C. §727 (a)(3) ................................................ 19
13
     IV.       CONCLUSION ................................................... 20
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                 2
                                 PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR                       Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13                                             Desc
                                                 Main Document     Page 3 of 22



 1                                                           Table of Authorities
 2   Cases
 3   Cheung v. Fletcher, 551 B.R. 455 at 461.............................................................................. 5,14,16
 4   Hughes v. Lawson (In Re Lawson), 122 F.3d 1237, 1240 (95th Cir. 1997) .................................... 6
 5   In re Calder, 907 F.2d 953, 955............................................................................................... 16,17
 6   In re Liechti, 543 B.R. 26 (2015) ............................................................................................ 16, 20
 7   In re Retz, 606 F.3d 1189, 1197 (9th Cir. 2010) ............................................................................ 14
 8   In re Roberts, 331 B.R. at 885 ...................................................................................................... 16
 9   In re Searles, 317 B.R. 368, 377 ........................................................................................... 7,14,16
10   In re Woodfield, 978 F.2d at 518 .................................................................................................. 16
11   Lansdowne v. Cox (In re Cox), 41 F.3d 1294, 1296 ..................................................................... 20
12   Lines v. Frederick, 400 U.S. 18, 19 .............................................................................................. 20
13   Retz v. Samson (In re Retz), 606 F.3d 1189, 1997 .................................................................... 5,6,7
14   Schwarz v. Liechti (In re Liechti), 543 B.R. 26, 40 (2015)............................................................. 6
15
     Statutes
16
     11 U.S.C §727 (a) (2) and (a) (4) .......................................................................................... 4,13,17
17
     11 U.S.C. § 101(54) ........................................................................................................................ 7
18
     11 U.S.C. § 727 (a)(2) ..................................................................................................................... 6
19
     11 U.S.C. § 727 (a)(4)(A) ............................................................................................................... 5
20
     11 U.S.C. §727 (a)(3) ............................................................................................................... 19,20
21
     18 U.S.C. §152, 1341, 1519, 3571………………………………………………………………...8
22
     Rules
23
     F.R.B.P. R. 7015 ........................................................................................................................... 20
24
     F.RC.P. R. 15 ................................................................................................................................ 20
25

26

27

28




                                                                            3
                                                PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR      Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13              Desc
                                Main Document     Page 4 of 22



 1                                  I.    INTRODUCTION
 2         This action arises out of the filing of a voluntary petition under Chapter 7 of
 3   title 11 of the United States Bankruptcy Code by Defendant Richard Chhor
 4   (“Chhor” or “Defendant”) on October 17, 2018. On January 7, 2019, Plaintiff
 5   Jasmine Hoa Nguyen (“Nguyen” or “Plaintiff”) filed her complaint objecting to
 6   Chhor’s discharge pursuant to 11 U.S.C §727 (a) (2) and (a) (4).
 7         Nguyen and Chhor, a shrewd business man, along with Peter Nguyen (“Peter”) at
 8   one time were partners with equal shares in a partnership to build and run supermarkets
 9   wherein Chhor guaranteed that, “Nobody can vote anybody out of the company.” In the
10   beginning, Chhor and Peter told Nguyen that she would not need to put any money into
11   the businesses, that she would only have to contribute her time to do accountant work for
12   the businesses and that Chhor had Chinese investors lining up to contribute $30 million
13   dollars. However, the investors bailed and Chhor and Peter were supposed to put equal
14   amount of the money into this partnership, but they did not put in once cent of their own
15   money. The business cannot run without capital so Nguyen ended up being the one
16   raising the capital for the company. Nguyen raised no less than $3 million dollars as
17   seeds money in cash, checks and wire transfers which were to be invested into five (5)
18   supermarkets. One of the supermarkets was called Little Saigon Supermarket, LLC.
19   Chhor set up Sun Valley Management, Inc. as a holding company for Sun Valley
20   Management, LLC to manage all supermarkets and Nguyen, as a member. Nguyen
21   owned 34% shares of Sun Valley Management, Inc., which was the holding company for
22   Sun Valley Management, LLC, to manage Little Saigon Supermarket, LLC and other
23   limited liability companies. The five supermarkets which were the subject of the
24   business venture are 1) Little Saigon Supermarket in the City of Garden Grove, 2) The
25   Food Warehouse Supermarket also in Garden Grove, 3) City of Industry Supermarket in
26   City of Industry, 4) Baldwin Park Supermarket in the city of Baldwin Park, and 5)
27   Fountain Valley Supermarket in Fountain Valley.
28




                                                 4
                                PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR       Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13             Desc
                                 Main Document     Page 5 of 22



 1          After raising the funds which were supposed to be used to run the supermarkets,
 2   Nguyen discovered that funds were used to fund Chhor’s and Peter’s personal lifestyle
 3   and giving money to their families and friends. Then, Chhor and Peter, without
 4   Nguyen’s permission, filed a voluntary petition for relief under Chapter 11 of the
 5   Bankruptcy Code for Little Saigon Supermarket, LLC on August 20, 2017 after they
 6   removed Nguyen from voting and it was cleaned out of cash. About 1 year later, Chhor
 7   filed for bankruptcy on October 17, 2018.
 8
                                      II.    LEGAL AUTHORITY
 9
             A. THIRD CLAIM FOR RELIEF UNDER 11 U.S.C. § 727(a)(4)(A)
10
            11 U.S.C. § 727 (a)(4) states in relevant part as follows,
11

12
            (a) The court shall grant the debtor a discharge, unless--

13             (4) the debtor knowingly and fraudulently, in or in connection with the
14
               case--
                (A) made a false oath or account;
15
            To prevail on the third claim for relief under 11 U.S.C. § 727 (a)(4)(A), Plaintiff
16
     must prove the following:
17
                   a. Defendant made a false oath in connection with the bankruptcy case.
18
     Retz v. Samson (In re Retz), 606 F.3d 1189, 1997 (9th Cir. 2010).
19
                   b. Defendant’s false oath relates to a material fact. “A fact is material if it
20
     bears a relationship to the debtor’s business transactions or estate, or concerns the
21
     discovery of assets, business dealings, or the existence and disposition of the debtor’s
22
     property. Retz v. Samson (In re Retz), 606 F.3d at 1998 (internal quotation marks
23
     omitted); Cheung v. Fletcher, 555 B.R. 455 (2016).
24
                    c.    Defendant acted knowingly and fraudulently when making the false
25
     oath. “A debtor acts knowingly if he or she acts deliberately and consciously.” Retz v.
26
     Samson (In re Retz), 606 F.3d at 1998 (internal quotation marks omitted). Fraudulent
27
     intent is usually proven by circumstantial evidence or by drawing inferences from a
28
     debtor’s conduct. Retz v. Samson (In re Retz), 606 F.3d at 1997 internal quotation marks

                                                   5
                                 PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR         Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13             Desc
                                   Main Document     Page 6 of 22



 1   omitted). “Reckless indifference or disregard for the truth may be circumstantial
 2   evidence of intent, but is not sufficient, alone, to constitute fraudulent intent. Id.
 3   (citation omitted).
 4          Plaintiff bears the burden of proving by a preponderance of the evidence that
 5   Debtor’s discharge should be denied. Retz v. Samson (In re Retz), 606 F.3d at 1996. A
 6   false oath may involve a false statement or omission in the debtor’s schedules. Schwarz v.
 7   Liechti (In re Liechti), 543 B.R. 26, 40 (2015). False oath is complete when made. Riley
 8   v. Searles (In Re Searles) 317 B.R. 368, 377 (2004). All that is required for a denial of
 9   discharge under false oath discharge exception is a single false oath or account. Schwarz
10   v. Liechti (In re Liechti), 543 B.R. at 40 (emphasis added).
11
             B. FIRST AND SECOND CLAIM FOR RELIEF UNDER 11 U.S.C. § 727(a)(2)
12
            11 U.S.C. § 727 (a)(2) states in relevant part as follows,
13
            (b) The court shall grant the debtor a discharge, unless--
14

15
            (2) the debtor, with intent to hinder, delay, or defraud a creditor or an office of the
            estate charged with custody of property under this title, has transferred, removed,
16          destroyed, mutilated, or concealed, or has permitted to be transferred, removed,
17
            destroyed, mutilated, or concealed—

18
            (A) property of the debtor, within one year before the date of the filing of the
            petition; or
19
            (B) property of the estate, after the date of the filing of the petition;
20
            To prevail on the first and second claim for relief under 11 U.S.C. § 727(a)(2),
21
     Plaintiff must prove the following:
22
            a.      A transfer of Defendant’s property done by Defendant;
23
            b.      The transfer of Defendant’s property effectuated by him occurred within
24
     one year of the Petitioner;
25
            c.      Defendant’s subjective intent to hinder, delay, or defraud Plaintiff through
26
     the disposition of his property. Hughes v. Lawson (In Re Lawson), 122 F.3d 1237, 1240
27
     (95th Cir. 1997).
28




                                                    6
                                   PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR        Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13             Desc
                                  Main Document     Page 7 of 22



 1            The term “transfer” is broadly defined under 11 U.S.C. § 101(54) and includes
 2   “each mode, direct or indirect, absolute or conditional, voluntary or involuntary, of
 3   disposing of or parting with—(i) property; or (ii) an interest in property.” Whether
 4   Debtor acted with the intent to hinder, delay, or defraud a creditor in making a transfer is
 5   a question of fact that requires the trier of fact to delve into the mind of the debtor and
 6   may be inferred from surrounding circumstances. Riley v. Searles (In Re Searles) 317
 7   B.R. 368, 379 (2004)
 8            The standard of proof proceeding to deny a debtor a discharge if proof by
 9   preponderance of evidence. Riley v. Searles (In Re Searles) 317 B.R. at 376 (2004).
10
                                      III.    LEGAL ARGUMENT
11
                   A. CHHOR KNOWINGLY MADE A FALSE OATH OR ACCOUNT
12
              Chhor made numerous omissions and false statements on his petition and
13
     schedules and at no times did Chhor attempt to amend his schedules to reflect accurate
14
     financial information and assets. The omissions and false statements as can be illustrated
15
     below.
16
              a. False Petition
17
              1.    On October 17, 2018, Chhor filed his Petition, Statement of Social Security
18
     Number, Certificate of Credit Counseling, Verification of Master Mailing List of
19
     Creditors (See Nguyen’s Declaration at ¶6, Exhibit 2 and 3, Verification of Master
20
     Mailing List and Mailing Matrix). The original Mailing List contained only 14 creditors.
21
     Chhor stated at section 10 on page 3 of his Petition (Exhibit 1) that there’re no other
22
     bankruptcy cases pending by a business party, or by an affiliate. This statement was
23
     false. Chhor was a member of Little Saigon Supermarket, LLC, which filed for a
24
     Chapter 11 bankruptcy on August 20, 2017. (See Nguyen’s Declaration at ¶8;
25
     Undisputed Facts No. 10; See Exhibit 20, Operating Agreement for Little Saigon, LLC;
26
     Exhibit 23, Operating Agreement for Sun Valley Management, LLC).
27
              2.    Chhor stated at section 12 on page 4 of the Petition (Exhibit 1) that he is
28
     not a sole proprietor of any full-or part-time business. However, Chhor operates a


                                                    7
                                  PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR       Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13           Desc
                                 Main Document     Page 8 of 22



 1   business under the name Professional Services and received compensation within 4 years
 2   prior to filing bankruptcy. This business appears to be a sole proprietorship where he had
 3   an account at Bank of America ending in 2048. (See Nguyen Declaration at ¶9;
 4   Subpoenaed Documents from Bank of America at pg. 720-751, Exhibit 42).
 5          3.     Chhor certified and signed the Petition on October 15, 2018 under penalty
 6   of perjury that the information provided is true and correct and that he understood that
 7   “making a false statement, concealing property, or obtaining money or property by fraud
 8   in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment
 9   for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571. (Exhibit 1, Petition
10   at page 6.) Chhor did not amend his Petition at any time.
11          b. False Schedules
12          1.     On October 31, 2018, Chhor filed his schedules of assets and liabilities.
13   Chhor filed the remaining schedules to complete his bankruptcy filing. The signatures on
14   his Statement of Related Cases, Statement of Monthly Income, Statement of Intention
15   and Summary of Assets and Liabilities were not handwritten in ink as required by LBR
16   9011-1(a). There were no executed originals of the filed documents as required by LBR
17   9011-1(d). (Undisputed Facts No. 15).
18          2.     In Schedule A/B: Property (See Nguyen Decl. at ¶15; Exhibit 5), at
19   section 17, page 3 of Schedule A/B (Exhibit 5), Chhor stated that he has no deposits of
20   money; however, Chhor had multiple accounts with various different banks, one of which
21   is Bank of America with account ending in 1136 at the time the filing of Schedule A/B,
22   but he did not disclose any of his banking information. (See Exhibit 42, Bank of
23   America-Document 2, pgs. 960-963). On October 10, 2017, Chhor made a counter
24   deposit of $12,087.05 (See Exhibit 42, BOA-Doc 2 pg. 963.) The Bank of America
25   account had significant deposits but Chhor did not disclose it.
26          3.     Chhor also hid bank account at Chase where Chhor opened the account for
27   City of Industry Supermarket, LLC (Exhibit 23) which was managed by Sun Valley
28   Management, LLC, of which he’s a member nor did he disclose such information in his


                                                  8
                                PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR       Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13            Desc
                                 Main Document     Page 9 of 22



 1   Statement of Financial Affairs. (See Exhibit 12 and 15.) The Chase bank account ends
 2   in 2667 was exclusively controlled by Chhor who received and deposited money into that
 3   account for the month of October 2017 ($22,263.57), November 2017 ($69,369.05),
 4   December ($53,048.89), January 2018 ($51,031.47), February 2018 ($31,064.86), March
 5   2018 ($65, 932.45) (See true and correct copy of Subpoenaed Chase Bank Documents,
 6   Exhibit 44 pgs. 166 to 435).
 7          4.     Bank documents also showed that City of Industry Supermarket, LLC also
 8   has banking with Royal Business Bank in Rowland Heights ending in 5545, but that this
 9   account was not disclosed. (Exhibit 44, pg. 165, 169.) City of Industry Supermarket,
10   LLC was a functioning business as of the date of the filing of the Petition. It continued to
11   operate and received on July 9, 2019 $8,400.00 from HD Capital LLC dba Commodities
12   & Petroleum Group, which is another of Chhor’s company. (See Exhibit 44, pg. 551.)
13          5.     At the time of Chhor’s bankruptcy filing, he had $3,890.39 in account
14   ending in 2972 with Chase that was not disclosed. (Exhibit 44 at pg. 454). The account
15   continued to be active wherein on July 1, 2019 there were transfers from account ending
16   in 7253 and 5073 in the amount of $70.99 and $4,000.00, respectively. (Exhibit 44 at
17   pg. 475.) Cash of $1,097.00 was deposited on July 7, 2018. (Exhibit 44 at pg. 481).
18          6.     In his amended Statement of Financial Affairs for Individuals Filing for
19   Bankruptcy, Chhor claimed that from January 1, 2016 to December 31, 2016, January 1,
20   2017 to December 31, 2017, and January 1, 2018 to December 31, 2018, he had no other
21   income other than his social security disability income of $13,610.00; however, this
22   statement is false. (See Exhibit 15 at pgs. 1-2).
23          Numerous bank accounts, none of which was disclosed by Chhor, showed Chhor
24   failed to disclose his Chase account ending in 9730 for USA Food Trading, wholly
25   owned by Chhor, where he received $10,000.00 on May 31, 2016 and June 9, 2016.
26   (Exhibit 44 at pg. 659.) The balance of USA Food Trading on October 31, 2017 was
27   $37,700.26. (Exhibit 44 at pg. 746.) By November 30, 2017, it has $40,186.76. (Exhibit
28   44 at pg. 748.) Cash was then eventually withdrawn and the account was depleted.


                                                  9
                                PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR         Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13             Desc
                                   Main Document    Page 10 of 22



 1   However, at the end of October 2018, the account had $11,839.81. (Exhibit 44 at pg.
 2   777.) Chhor also received income from Global Management Resources in June 2018, but
 3   did not disclose. (See Exhibit 42-1, pg. 58.) Chhor did not disclose this account and
 4   businesses and has had multiple opportunities to amend his schedules and petition, but
 5   did not do so.
 6            7.      In June of 2017, Chhor set up a company named “USA Food Trading,
 7   LLC” and also opened a bank account on February 20, 2018 with Bank of the West,
 8   account ending 6042 depositing $19,630.00 with exclusive control of the account. (See
 9   Exhibit 39, Deposition of Linda Vo at pg. 10, ln 8-12, 14-15, 20-22; pg. 10, ln 25 to pg.
10   11, ln 18; pg. 12, ln 17-20; pg. 13, ln 5-7, 19-22; pg. 13, ln 24-pg. 14, ln 8; pg. 14, ln 2-8,
11   12-15, 20-23; pg. 13, ln 24; pg. 14, ln 24; pg. 14, ln 25 to pg. 15, ln 2, 6-7; 17-24; pg. 21,
12   ln 14-21; pg. 23, ln 10-18; pg. 24, ln 9-21; pg. 25, ln 2-4, 12-24; pg. 27, ln 19-22; pg. 29,
13   ln 4-9, 20-22; pg. 31, ln 7-11; pg. 32, ln 9-12; pg. 35, ln 5-13; pg. 37, ln 7-14; Exhibit 48,
14   Subpoenaed Bank of the West documents at pgs. 13-16). Chhor did not disclose the he
15   owns and has an account with Bank of the West.
16            The ending balance at the end of March 2018, which within one year of
17   bankruptcy filing, was $69,587.77. (See Exhibit 48 at pgs. 19-20). Chhor drained the
18   account by writing checks, withdrawing cash and using it to pay for his meals and
19   expenses. At the time of the bankruptcy filing, there was still $1,157.37, but this amount
20   nor the bank account was disclosed. (See Exhibit 48 at pg. 45.) Chhor took out cash for
21   his friend in the amount of $7,000.00, Peter Nguyen (Exhibit 49 at pg. 48), as well as pay
22   himself $7,000 for the month of August 2018 (Exhibit 49 at pg. 70; Exhibit 35), $1560
23   on October 30, 2018 (Exhibit 49 at pg. 71) and pay his mother Heng Phan, $8,500.00
24   (Id.).
25            8.      In the meantime, Chhor continued to operate City of Industry Supermarket,
26   LLC dba Good Deals Supermarket at 21580 Valley Blvd. in the City of Industry and
27   subleased the location to Super HK on August 25, 2018 for $23,464.00. (See Exhibit 58,
28   City of Industry Supermarket LLC Sub-Lease). Chhor did not disclose at any time nor to


                                                   10
                                  PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR       Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13           Desc
                                 Main Document    Page 11 of 22



 1   the trustee, Heide Kurtz, that he subleased the location to Super HK for $23,464.00 nor
 2   did he disclose other bank accounts at Bank at the West, Chase and Bank of America, as
 3   well as Royal Business Bank. City of Industry Supermarket continued to operate. On
 4   July 9, 2019, it received $8,000.00 from HD Capital LLC dba Commodities & Petroleum
 5   Group, another company owned by Chhor. (See Exhibit 44, pg. 551).
 6          9.     Chhor further hid his income or cash received when he cashed the lottery
 7   check from the State of California by forging my name to cash the check in the amount of
 8   $12,087.00 on October 14, 2017. (See Exhibit 36, Lottery Check; Exhibit 42 at pg. 49-
 9   50). Chhor took out “loan” of $2500 each time for himself and for his friend, Peter
10   Nguyen, his mother, Heng Phan, as well as cash from City of Industry Supermarket,
11   LLC. (See Exhibit 44, Chase bank at pg. 78, 89, 110, 112, 113, 128.) He also paid
12   Catherine Huang, his girlfriend, $30,000.00, refund to a Shan Lin Tseng of $25,000 and
13   $20,000.00 and Hannah Le, $20,000. (Exhibit 44, pgs. 60, 85, 88, 568.) He then wrote a
14   check to USA Food Trading, which is another of his company, as well pay for his own
15   legal fees. (Exhibit 44, pg. 51, 61, 92, 101, 173, 236.) Basically, Chhor had other
16   income but did not disclose. Thus, Chhor statement’s that he had no other income
17   sources besides his social security disability income is false. (See Exhibits 12 and 15).
18          10.    In his statement of Financial Affairs (see Exhibits 12 and 15) at section 2,
19   pg. 1, Chhor states that he did not have any income from employment or from operating a
20   business during the year of 2018 and the two previous calendar year, which is false as can
21   been seen from his multiple bank accounts from Bank of the West, Chase and Bank of
22   America.
23          At section 7 at pg. 2, Chhor states within 1 year before he filed for bankruptcy, he
24   did not make any payment on a debt he owed who as an insider. This statement is false
25   because he made payment to his mother, Heng Phan, as evidenced in bank statements
26   from Bank of the West, Chase and Bank of America.
27          At section 8 at pg. 3, Chhor states that he did not make any payments or transfer
28   any property on account of a debt that benefited an insider. This statement is also false


                                                  11
                                PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR       Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13                Desc
                                 Main Document    Page 12 of 22



 1   Chhor transferred or made payment to his mother, Heng Phan, as well as Peter Nguyen
 2   who was also his partner in several businesses as shown in Bank of the West, Chase and
 3   Bank of America statements.
 4          At section 18 at pg. 5, Chhor states that within 2 years before he filed for
 5   bankruptcy, he did not sell, trade, or otherwise transfer any property to anyone, other than
 6   property transferred in the ordinary course of his business or financial affairs. This
 7   statement is false as Chhor transferred property to Heng Phan, Peter Nguyen, as well as
 8   Catherine Huang as evidenced by Bank of the West, Chase and Bank of America
 9   statements.
10          At section 27 at pg. 5, Chhor states he is not a member of any limited liability or
11   sole proprietorship of any trade within the past 4 years. However, Chhor is a member or
12   owned Professional Services (Exhibit 43, Wells Fargo documents), FB Socal 5, LLC,
13   and USA Food Trading, LLC. He also operates City of Industry Supermarket, LLC and
14   subleases the market to Super HK in August of 2018, which he did not disclose.
15          Chhor signed his Statement of Financial Affairs and the Amended Statement
16   under penalty of perjury that the answers are true and correct; however, his declaration is
17   full of false statement
18          11.    In his schedule A/B: Property (see Exhibit 5), Chhor also states that he has
19   no legal or equitable interest in any business-related property or any financial assets.
20   However, as evidence by the bank statements from Bank of the West, Chase, Wells Fargo
21   and Bank of America, Chhor had business interests in USA Food Trading, LLC and City
22   of Industry Supermarket, LLC.
23          12.    In his schedule H: Your Codebtors, Chhor did not list any co debtors.
24   However, Chhor, Peter Nguyen and Jasmine Nguyen signed leases where Chhor, Peter
25   Nguyen and Jasmine Nguyen cosigned many leases. (See Exhibits 30, 31, 32).
26          13.    In his Schedule I: Your Income, Chhor only listed his monthly income from
27   disability of $1,361.00; however, as shown in bank statements form Bank of the West,
28   Chase, Bank of America, and Wells Fargo, Chhor received other form of income in the


                                                  12
                                 PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR         Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13           Desc
                                   Main Document    Page 13 of 22



 1   form of cash, checks, meals and expenses as shown in bank statements from Bank of
 2   America, Chase, Wells Fargo and Bank of the West. For example, in Exhibit 44, pg. 95
 3   (meals) and pg. 130, he purchased airfares for his own use.
 4          14.       Chhor lists that he paid rent in the amount of $500/month. However, he
 5   lives with his parents and therefore he does not have to pay rent. Further, this statement
 6   contradicts in his Petition (Exhibi1) at pg. 3 section 11 where he states he does not rent
 7   his residence.
 8          15.       Chhor failed to submit a Declaration of Whether He Received Income from
 9   an Employer, suggesting he’s hiding income as clearly shown above. The Declaration he
10   submitted was for another parties. (See Dk#21).
11          16.       Chhor submits his statement of current income under penalty of perjury
12   (See Exhibit 18) showing that he only has monthly income of $1,361.00 from his
13   disability which is $1,361.00. However, this statement again is completely false and
14   contradicts bank statements from Bank of the West, Chase, Bank of America, and Wells
15   Fargo, which bank accounts were not disclosed.
16          17.       Chhor signed the Statement of Financial Affairs and Declaration about an
17   Individual Debtor’s Schedules (Exhibits 12 and 15), Declaration about an Individual
18   Debtor’s Schedules (Dk#s16, 28, Exhibit 17, pg. 3) under penalty of perjury. However,
19   he submitted a false oath as to his Petition and Schedules since he had other banking
20   information and money received at the time of filing for bankruptcy that he failed to
21   disclosed.
22          Here, it is evidenced that Chhor hid multiple bank accounts and membership
23   interests in limited liability companies and sole proprietary business by providing a false
24   oath under 11 U.S.C. §727 (a)(4)(A). He also signed numerous bankruptcy filings under
25   penalty of perjury knowing these statements are false and despite given several
26   opportunities to amend, he chose to not amend his filing.
27          First, as demonstrate above and by Chhor’s Declaration (Dk# 79) there’s no
28   dispute that Chhor made numerous omission and provided false statements in his petition


                                                   13
                                   PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR        Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13            Desc
                                  Main Document    Page 14 of 22



 1   and schedules. See In re Retz, 606 F.3d 1189, 1197 (9th Cir. 2010). A false oath is
 2   complete when made. See In re Searles, 317 B.R. 368, 377. Nevertheless, Chhor at no
 3   time attempted to correct the inaccuracies and omissions in his petition and schedules.
 4           Second, a false statement is material, within meaning of discharge exception, if it
 5   bears a relationship to the debtor’s business transactions or estate, or concerns the
 6   discovery of assets, business dealings, or the existence and disposition of the debtor’s
 7   property. Cheung v. Fletcher, 551 B.R. 455 at 461. Similarly to Searles and Fletcher,
 8   Chhor’s numerous omission and false statements regarding his multiple bank accounts at
 9   Bank of America, Chase, Wells Fargo and Bank of the West where these accounts were
10   related to his business transaction relating to the City of Industry Supermarket, LLC
11   where he operated a supermarket and U.S.A. Food Trading, LLC. These accounts
12   showed significant transactions during and for a period of many months after he filed
13   Chapter 7. For example, the Chase bank account ending in 2667 which Chhor had
14   exclusive control had $65,932.45 in March of 2018. This account was used to operate
15   City of Industry Supermarket and in which Jasmine Nguyen had a membership interest.
16   Chhor at no time disclose in his schedules or to the bankruptcy trustee that he had an
17   ownership interest in City of Industry Supermarket. Chhor then without Nguyen’s
18   consent sold the supermarket to Tuong D. Ta (“Tony Ta”) who is his step-father and an
19   insider without any consideration. (Chhor Decl., Dk#79 at para 10). Then Chhor set up
20   U.S.A. Food Trading so that Ta could transfer City of Industry Supermarket, LLC to
21   U.S.A. Food Trading for $1.00 on January 1, 2018. U.S.A Food Trading was a company
22   set up and exclusively controlled by Chhor. He even opened a bank account at Bank at
23   the West in February of 2018 to operate City of Industry Supermarket and which bank
24   account was not disclosed. In February of 2018, he made 2 deposits totaled $19,630.00 to
25   open.
26           Chhor’s conduct is markedly similar to Pamela Cheung in Cheung v. Fletcher,
27   supra, 551 B.R. 455, 458 where Cheung purchased a 50% interest in Truckee Tahoe
28   Transportation, Inc. (“TTT”). Cheung and Fletcher agreed that Cheung would manage


                                                  14
                                 PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR        Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13             Desc
                                  Main Document    Page 15 of 22



 1   TTT, and Fletcher would take an advisory role and drive on some of the trips. After a
 2   dispute arose between Cheung and Fletcher, however, they agreed to go their separate
 3   ways. Cheung and Fletcher agreed to dissolve TTT and distribute its assets and liabilities
 4   between them, but the dissolution and distribution were never completed. Nevertheless,
 5   on November 14, 2012, Cheung incorporated Tahoe Elite Private Car Services, Inc.
 6   (“Tahoe Elite”) and filed a Chapter 7 on November 27, 2012. Based on Cheung’s
 7   petition, the trustee issued a finding that “there is no property available for distribution
 8   from the estate over and above the exempted by law.” Fletcher objected to any discharge
 9   for Cheung under section 727 based on Cheung’s failure to disclose her ownership
10   interest in Tahoe Elite, Cheung’s property as a result of the dissolution of TTT such as its
11   telephone number, corporate goodwill, and her 50% in TTT. Id. at 459. The Fletcher
12   court Cheung knowingly and fraudulently made a false oath under 11 U.S.C. §727
13   (a)(4)(A) for failing to disclose her ownership interest in Tahoe Elite, TTT’s phone
14   number, and her assigning a value of zero to her 50% interest in TTT.
15          Applying Fletcher to the case at bar, Chhor’s failure to disclose entirely his
16   ownership interest in City of Supermarket, LLC which was a viable business at the time
17   of Chhor’s Chapter 7 filing, his transferring the supermarket to an insider Tony Ta and
18   his assigning a value of $1.00 in the City of Supermarket, LLC and then subsequently
19   transferred it back to an entity that he completely owned, U.S.A Food Trading, LLC.,
20   hiding multiple bank accounts that he deposited large sums of money, all of which bear
21   direct relationship to Chhor’s business transaction and operation of City of Industry
22   Supermarket and U.S.A Food Warehouse and certainly a relevant factor to consider in
23   attempting to understand Chhor’s financial affairs.
24          Third, as to Chhor’s knowingly and fraudulent intent in making a false oath, In re
25   Liechti, 543 B.R. 26 (2015), the court opined that a single false oath or account is all that
26   is required. Here, Chhor made numerous false statements and omissions. Yet, at no time
27   did he belabor to correct the inaccuracies or omissions in his petition, schedules and
28   statements. Chhor had a continued duty to assure the accuracy of such schedules and


                                                   15
                                 PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR       Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13               Desc
                                 Main Document    Page 16 of 22



 1   statements and failure to make prompt correction of an inaccuracy may be evidence
 2   probative of fraudulent intent. (See In re Searles, 317 B.R. at 377). In addition,
 3   fraudulent intent may be established by circumstantial evidence or by inference drawn
 4   from Chhor’s course of conduct. (See Cheung v. Fletcher, supra, 551 B.R. at 461; see
 5   also In re Calder, 907 F.2d 953, 956 (1990).
 6          “In examining the circumstances, the court may find “badges of fraud”
 7
            including: (1) that there was a close relationship between the transferor and
            the transferee; (2) that the transfer was in anticipation of a pending suit; (3)
 8          that the transferor debtor was insolvent or in poor financial condition at the
            time of the transfer; (4) that all or substantially all of the debtor’s property
 9
            was transferred; (5) that the transfer so completely depleted the debtor’s
10          assets that the creditor has been hindered or delayed in recovering any part
            of the judgment; and (6) that the debtor received inadequate consideration
11
            for the transfer. See In re Woodfield, 978 F.2d at 518; see also In re
12          Roberts, 331 B.R. at 885. These factors need not all be present in order to
            find that a debtor acted with the requisite intent. Id.”
13

14
     Here, in addition to Chhor’s failure to amend his schedules to reflect his multiple bank
15
     accounts and his interest in City of Industry Supermarket, LLC and U.S.A Food Trading,
16
     LLC, income from various sources, Chhor as a shrewd business man transferred City of
17
     Industry Supermarket, LLC to an insider without any consideration. Chhor then set up
18
     U.S.A Food Trading, LLC so that City of Industry Supermarket can be transferred back
19
     to Chhor and then he subsequently depleted the bank accounts for City of Industry
20
     Supermarket, LLC and U.S.A Food Trading, LLC, subleased or sold City of Industry
21
     Supermarket, LLC’s good will to Super HK for $23,464.00 on August 15, 2018, all
22
     within a few months of filing for bankruptcy. Chhor clearly acted deliberately and
23
     consciously when he transferred assets and chose not to disclose his ownership interest in
24
     City of Industry Supermarket, LLC (“CTS”) and U.S.A. Food Trading, LLC. By selling
25
     the good will of CTS for a lump sum just 2 months prior to filing bankruptcy and not
26
     disclosing it is a conscious and deliberately act in disregard for truth and candor. Thus, in
27
     viewing the history and totality of circumstances and facts of the case, an inference may
28




                                                   16
                                 PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR       Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13           Desc
                                 Main Document    Page 17 of 22



 1   be made that Chhor knowingly acted with fraudulent intent to deceived creditors when he
 2   made a false oath.
 3          Chhor argues that he should not be denied a discharge of his debts because the
 4   undisclosed amount were worthless assets. However, as presented above and shown in
 5   bank record, his assets are not worthless. Assuming arguendo that it is, a “recalcitrant
 6   debtor may not escape a section 727(a)(4)(A) denial of discharge by asserting a worthless
 7   business relationship or holding; such a defense is specious. (See In re Calder, 907 F.2d
 8   953, 955).
 9          B.     CHHOR WITH THE INTENT TO HINDER, DELAY, OR DEFRAUD A
                   CREDITOR TRANSFERRED, REMOVED, DESTROYED, MULTILATED, OR
10
                   CONCEALED HIS PROPERTY WITHIN ONE YEAR BEFORE THE DATE OF
11                 IS IFLING OF THE PETITION

12          Here, the record shows that Chhor hid numerous bank accounts he had with Bank

13   of America which he did not disclose. On October 10, 2017, Chhor made a counter

14
     deposit of $12,087.05 (See Exhibit 42, BOA-Doc 2 pg. 963.) Chhor then transferred

15
     $2,000.00 to “Heng” on October 20, 2017. Then within one year of filing for bankruptcy

16
     on October 23, 2017, he transferred $7,000.00 to “CHK 1714.” He also used the funds

17
     deposited to pay Charter Communication for Phan Heng, his mother and an insider, in the

18
     amount of $39.99 and withdrew $1000 in cash. (Id. at pg. 964.). Chhor continued to pay

19
     Charter for Phan Heng (see pgs. 967, 973, 979, 983, 991, 997, 1003, 1007, 1013, 1018,

20
     1025, 1031, 1037, 1041, 1047, 1051, 1055, 1061, 1065, and 1068) and further transferred

21
     funds to Phan Heng, $1000 on December 14, 2017, $800.00 on January 5, 2018, $800.00

22
     on February 5, 2018, $1000.00 on March 6, 2018, $500.00 on May 7, 2018, $1000.00 on

23
     August 6, 2018, $1300.00 on August 31, 2018, $800.00 on November 5, 2018, $1000.00

24
     on December 4, 2018, $500.00 on January 9, 2019, $1,000.00 on February 1, 2019,

25
     $600.00 on March 5, 2019, $900.00 on April 4, 2019. $1000.00 on May 3, 2019,

26
     $1000.00 on June 3, 2019, $1000.00 on July 3, 2019 (See pg. 973, 979, 983, 991, 997,

27
     1013, 1018, 1031, 1037, 1041, 1047, 1051, 1055, 1061, 1065, and 1068).

28




                                                 17
                                PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR       Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13             Desc
                                 Main Document    Page 18 of 22



 1          More egregiously, without the agreement of all members of Sun Valley
 2   Management, LLC, Chhor transferred the entire ownership interest of City of Industry
 3   Supermarket, LLC to Tony Ta without any consideration without Nguyen’s knowledge
 4   and consent. Chhor then set up U.S.A Food Trading, LLC so that Ta can transfer back
 5   tall interests in CIS to U.S.A Food Trading, which he did on January 1, 2018. Even after
 6   Chhor allegedly sold or transfer interest to Ta, Chhor continued to operate City of
 7   Industry Supermarket, LLC dba Good Deals Supermarket as his own. He continued to
 8   cash, sign and issue checks. (Exhibit 44 pgs. 136, 166 to 435.) Similarly to Fletcher, the
 9   creation of different entity to transfer the supermarket back from Ta without any
10   consideration is clearly done with an intent to” hinder, delay and defraud” his creditors,
11   here Jasmine Nguyen who Chhor owed a fiduciary duty due to her membership interest in
12   Sun Valley Management, Inc. which was the holding company for Sun Valley
13   Management, LLC who managed several different other entities. (See Cheung v.
14   Fletcher, supra, 551 B.R. at 459-460).
15          Moreover, within one year of filing, Chhor also transferred $4,100.00 to Ellen
16   Gold, his ex-wife on March 9, 2018, Check #1025 on account ending 1714 with Bank of
17   America, which account was not disclosed. (Exhibit 44 at pg. 439.) This check was then
18   deposited back into Chhor and Gold’s account ending in 2972. (Exhibit 44 at pg. 438.)
19   The bank statement for this account showed Chhor’s address at 1258 Elm Avenue, San
20   Gabriel, California, confirming my belief that Chhor also lived at this address. (Exhibit
21   44 at pgs. 436 to 479). Chhor and Gold divorced on April 26, 2013. One must ask, if
22   they have been divorce for so many years, why did he still have a bank account with Gold
23   and continued to transfer to her. There can be no other inference to be drawn other than
24   another scheme of Chhor to hinder, delay and defraud his creditor.
25          Additionally, within one year of filing, Chhor took out $7,000 in cash for his
26   friend, Peter Nguyen (Exhibit 49 at pg. 48), as well as pay himself $7,000 for the month
27   of August 2018 (Exhibit 49 at pg. 70; Exhibit 35), $1560 on October 30, 2018 (Exhibit
28   49 at pg. 71) and pay his mother Heng Phan, $8,500.00 (Id.). Then on August 25, 2018,


                                                  18
                                PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR        Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13            Desc
                                  Main Document    Page 19 of 22



 1   within just 2 months of filing, he sub-leased and sold the goodwill of CIS for $23,464.00.
 2   He did not disclose CIS nor did he disclose the transaction.
 3          Furthermore, Chhor has not been forthright with provide information to the
 4   bankruptcy trustee. Without a subpoena to various banking institutions, Nguyen would
 5   have known the extent of Chhor’s financial reach and how he hid those assets. In
 6   viewing of the surrounding and totality of circumstances and course of conduct including
 7   the various “badges of fraud” that constitute circumstantial evidence of intent, it can be
 8   established that Chhor’s transferring of significant amount of cash and other asset such as
 9   the supermarket and its goodwill is Chhor’s intent to hinder, delay or defraud Nguyen.
10   Clearly, the new business of U.S.A Food Trading was set up and created to transfer assets
11   to hinder or delay Nguyen in collecting her shares of her interests in CIS.
12
            C.     11 U.S.C. §727 (a)(3)
13
            Section 727 (a)(3) of the Bankruptcy Code states,
14
            (a The court shall grant the debtor a discharge, unless--
15
            …
16
            (3)the debtor has concealed, destroyed, multilated, falsified, or failed to
17
            keep or preserve any recorded information, including books, documents,
18          and papers, from which the debtor’s financial condition or business
            transactions might be ascertained, unless such act or failure to act was
19
            justified under all of the circumstances of the case.
20
            In addressing the burdens of proof under §727(a)(3), the Ninth Circuit has stated:
21
            [T]he purposes of [section 727] is to make the privilege of discharge dependent on
22
     a true presentation of the debtor’s financial affairs. The initial burden of proof under
23
     §727(a)(3) is on the plaintiff. In order to state a prima facie case under section 727(a)(3),
24
     a creditor objecting to discharge must show (1) that the debtor failed to maintain and
25
     preserve adequate records, and (2) that such failure makes impossible to ascertain the
26
     debtor’s financial condition and material business transactions. Once the objecting party
27
     shows that the debtor’s records are absent or are inadequate, the burden of proof then
28
     shifts to the debtor to justify the inadequacy or nonexistence of the records. Lansdowne


                                                  19
                                  PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR       Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13            Desc
                                 Main Document    Page 20 of 22



 1   v. Cox (In re Cox), 41 F.3d 1294, 1296 (citations, internal quotation marks, and
 2   quotations omitted.).
 3          Here, Chhor did not maintain any financial documents or purchase and sales
 4   agreement relating to his allegedly transferring City of Industry Supermarket, LLC to Ta
 5   for no consideration, and the subsequent transferred to U.S.A Food Trading, LLC for no
 6   consideration. Pursuant to bank statements at Bank of America, Chase and Bank of the
 7   West, Chhor opened and had exclusively control of these bank accounts. There were no
 8   financial record regarding CIS’s or U.S.A. Food Trading, LLC’s business transactions
 9   other than bank statements obtained via subpoena. Obviously, Chhor ran and operated
10   City of Industry Supermarket located in City of Industry, but provided no documents
11   regarding its profits and loss, tax returns, business record and schedules, money received
12   and deposited. Without complete information as required to be produced by law, the
13   trustee and Nguyen had difficulty in ascertaining Chhor’s financial condition. Thus,
14   based upon the evidence and record before the Court, Nguyen believes that there is
15   sufficient evidence to show a violation of section 727 §(a)(3) and requests that the Court
16   allows an amendment to the complaint in according to proof pursuant to F.RC.P. R. 15
17   and F.R.B.P. R. 7015.
18                                      IV.    CONCLUSION

19          Chhor’s discharge should be denied because the fresh start goal of the bankruptcy
20   process is not meant to protect a dishonest debtor. In re Liechti, 543 B.R. 26, 39, citing
21   Marrama v. Citizens Bank of Mass. 549 U.S. 365, 367 and Lines v. Frederick, 400 U.S.
22   18, 19. Chhor has demonstrated a pattern and conduct of dishonesty in that he did not
23   correct the inaccuracies in his petition, schedules and statements which he signed under
24   penalty of perjury. He hid multiple bank accounts for his various business, concocted a
25   scheme to transfer out all of his interest in CIS to an insider for no consideration and
26   then have it transferred back to a third entity, U.S.A. Food Trading which he exclusively
27   controlled evidencing his deliberate act to hinder, delay, or defraud Nguyen’s out of her
28   interest in CIS. Accordingly, a denial of a discharge is warranted.


                                                  20
                                 PLAINTIFF’S OPENING TRIAL BRIEF
     Case 2:19-ap-01005-BR   Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13          Desc
                             Main Document    Page 21 of 22



 1   Dated: April 16, 2021               NT Law
 2
                                          /s/Julie Nong
 3                                       _________________________________
                                         Julie N. Nong
 4
                                         Attorneys for Plaintiff Jasmine Hoa Nguyen
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           21
                             PLAINTIFF’S OPENING TRIAL BRIEF
        Case 2:19-ap-01005-BR                      Doc 88 Filed 04/16/21 Entered 04/16/21 16:08:13                                     Desc
                                                   Main Document    Page 22 of 22



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
2600 W. Olive Ave., 5th Fl., #647, Burbank, CA 91505

                                                                      PLAINTIFF'S OPENING TRIAL BRIEF
A true and correct copy of the foregoing document entitled (specify): __________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
04/16/2021            I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  Heidi Kurtz (TR) - trustee@hkurtzco.com; C169@ecfcbis.com
  United States Trustee (LA) - ustpregion16.la.ecf@usdoj.gov
  Stephen L. Burton, Attorney for Debtor/Defendant - steveburtonlaw@aol.com; ellie.burtonlaw@gmail.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

04/16/2021         Julie N. Nong                                                               /s/ Julie N. Nong
 Date                         Printed Name                                                      Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
